                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,                          Case No. 19-CV-50046

v.                                        HON. GEORGE CARAM STEEH
CONCETTA ROBINSON,

      Defendant,

and

STATE OF MICHIGAN
DEPARTMENT OF TREASURY,

     Garnishee
________________________/

             ORDER GRANTING DEFENDANT’S MOTION FOR
               HEARING ABOUT GARNISHMENT (Doc. 4)

      On January 17, 2019, the government served a writ of continuing

garnishment (the “Writ”) upon the Michigan Department of Treasury for any

income tax refunds or other payments due, such as lottery winnings, to

Defendant Concetta Robinson. Pro se Defendant requests a hearing about

the garnishment on the grounds that two exemptions exist: (1) for fuel,

provisions, furniture and personal effects, and (2) for judgment for support

of minor children. The government opposes the hearing sought. For the

reasons set forth below, Defendant’s motion for hearing shall be granted.
                                      1
                              I. Background

     On January 15, 2013, a criminal judgment was entered against

Defendant. Pursuant to a Rule 11 Plea Agreement, she was convicted of

one count of making false, fictitious or fraudulent claim and was sentenced

to imprisonment of 1 day time served. The Defendant was also ordered to

pay a $100.00 special assessment and $64,793 in restitution to the IRS.

To date, Defendant has made payments of $284.86 only.

                                II. Analysis

     Under the Mandatory Victims Restitution Act (“MVRA”), the

Government is responsible for collecting unpaid restitution. 18 U.S.C. §§

3612 and 3613. Enforcement remedies are provided under the Federal

Debt Collection Procedure Act (“FDCPA”), 28 U.S.C. § 3001, et seq., which

includes the issuance of a garnishment. Under the FDCPA, a defendant

may request a hearing regarding a garnishment pursuant to 28 U.S.C. §

3202(d), and Defendant has done so here.

     The Government argues that Defendant is not entitled to a hearing to

challenge the garnishment of any tax refunds from the State of Michigan

Treasury as her request does not fall within one of the two enumerated

basis for such a hearing under 28 U.S.C. § 3202(d) which permits a

hearing regarding the probable validity of any claim of exemption and the
                                      2
Government’s compliance with statutory requirements. 28 U.S.C. §

3302(d)(1) and (d)(2). In this case, Defendant has not raised the

Government’s statutory compliance as an issue. Thus, the court considers

whether Defendant is entitled to a hearing regarding her two claimed

exemptions.

      The Government argues that Defendant has claimed only one

exemption for fuel, provisions, furniture, and personal effects, which are not

encompassed by the Writ. Thus, the government argues that her

exemption claim should be summarily denied without a hearing. The

Government is correct that Defendant is not entitled to an exemption for

fuel, provisions, furniture, and personal effects. However, Defendant also

argues that the garnishment of her state income tax return is exempt

because there is a judgment for support of minor children.

      Property exempted from garnishment for satisfaction of unpaid

restitution is limited to property that is exempt from levy for taxes pursuant

to 26 U.S.C. § 6334(a). Defendant claims an exemption under §

6334(a)(8) which provides:

      (8) Judgments for support of minor children.--If the
      taxpayer is required by judgment of a court of competent
      jurisdiction, entered prior to the date of levy, to contribute
      to the support of [her] minor children, so much of [her]


                                       3
      salary, wages, or other income as is necessary to comply
      with such judgment.

26 U.S.C. § 6334(a)(8). In order to claim an exemption under § 6334(a)(8),

it is not enough that a defendant financially support his or her children,

there must be a court order requiring him or her to do so. United States v.

Kemp, No. 3-96-CR-300-P, 2002 WL 31548868, at *2 (N.D. Tex. Nov. 12,

2002). Because a question of fact exists as to whether Defendant is

entitled to the child support exemption, Defendant is entitled to a hearing

under 28 U.S.C. § 3202(d)(1).


      Even if a hearing is not warranted under § 3202(d), the government

recognizes that the district court may still consider a defendant’s inability to

pay and may limit the government’s enforcement remedies under 28 U.S.C.

§ 3013. United States v. Ogburn, 499 F. Supp. 2d 28 (D.D.C. 2007)

(temporarily suspending a writ of garnishment based upon defendant’s

financial hardship). Indeed, the court retains broad discretion to

temporarily suspend or modify a writ of garnishment under § 3013 which

provides:


      The court may at any time on its own initiative or the motion
      of any interested person, and after such notice as it may
      require, make an order denying, limiting, conditioning,
      regulating, extending, or modifying the use of any
      enforcement procedure under [28 U.S.C. § 3001 et. seq.]

                                       4
28 U.S.C. § 3013. The Government argues that the garnishment of

Defendant’s tax refunds here provides a reasonable recovery of her

restitution obligation as the refunds are not part of her current income

stream. Whether the garnishment is reasonable, or whether it risks her

ability to support her minor children, is a fact question deserving of a

hearing under § 3013. Accordingly, Defendant’s motion for a hearing about

the garnishment (Doc. 4) is GRANTED and a hearing shall be scheduled

forthwith at a date and time to be set forth in a separate order entered this

same date.


      IT IS SO ORDERED.

Dated: February 12, 2019
                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
